Citation Nr: 1015253	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  07-00 064A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for lupus erythematosus.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

W. Harryman, Counsel




INTRODUCTION

The Veteran had active duty from January 1977 to January 
1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

In October 2009, because of complex issues involved in this 
case, the Board obtained an expert medical opinion from a VA 
physician.  Subsequently, the Veteran and his representative 
were provided a copy of that opinion and were given an 
opportunity to respond and to present additional evidence.  
The Veteran did submit additional statements from two 
physicians, and his representative has waived initial 
consideration of that evidence by the agency of original 
jurisdiction (AOJ).  Accordingly, the Board will proceed with 
final appellate review of the Veteran's appeal.  


FINDING OF FACT

The Veteran's current systemic lupus erythematosus was not 
first manifest during service or within one year after his 
separation from service.  


CONCLUSION OF LAW

The criteria are not met for service connection for systemic 
lupus erythematosus.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Prior to the initial adjudication of the instant case, the 
RO's letter, dated in November 2005, advised the Veteran of 
the foregoing elements of the notice requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a readjudication of the 
claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  However, there is no prejudice in issuing a 
final decision because the preponderance of the evidence is 
against the Veteran's claim for service connection.  
Therefore, any questions as to the appropriate disability 
rating or effective date to be assigned are moot.  Further, 
the purpose behind the notice requirement has been satisfied 
because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, including the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO obtained the Veteran's 
identified private treatment records.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
additional evidence relevant to the issue being decided 
herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was also provided a VA compensation examination 
in June 2006.  Further, due to the addition of evidence that 
had not been before the VA examiner, the Board obtained an 
expert medical opinion from a VA physician (VHA opinion) in 
October 2009.  See 38 C.F.R. § 20.901 (2009).  To that end, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Here, the Board finds that the VHA opinion obtained in this 
case is more than adequate, as it is predicated on a full 
reading of the service treatment and private medical records 
in the Veteran's claims file.  It considers all of the 
pertinent evidence of record, to include the Veteran being 
evaluated for suspected lupus in service, post-service 
records showing treatment for a rash in 1981 and a diagnosis 
of lupus in 1984, and the statements of the appellant, and 
provides a complete rationale for the opinion stated, relying 
on and citing to the records reviewed.  Accordingly, the 
Board finds that VA's duty to assist with respect to 
obtaining a VA examination or opinion with respect to the 
issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
systemic lupus erythematosus becomes manifest to a degree of 
10 percent within 1 year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service treatment records show that the Veteran was seen in 
August 1977 for complaints of a rash on the left side of his 
nose and chest.  The diagnosis was seborrhea.  A similar rash 
was documented in November 1977, which was believed to be 
acne rosacea.  The Veteran was seen again for "severe acne 
rosacea" in January 1978.  The results of a biopsy of the 
rash are not included in the claims file or service treatment 
records.  Indeed, the service treatment records note that the 
results of the biopsy do not appear to have been reported.  
However, as malar rash and lupus were suspected, a lab workup 
was conducted, which revealed negative RA and ANA.  The 
Veteran was given a medical profile in April 1978 to avoid 
sun exposure due a diagnosis of acne rosacea.  Actinic 
dermatitis was diagnosed in October 1979.  It was again noted 
that the Veteran needed to avoid prolonged sun exposure.  A 
rash of the face was noted on discharge examination.

The post-service private treatment records in this case show 
that the Veteran was treated for a rash on his arms and body 
beginning in December 1981 and was diagnosed with systemic 
lupus erythematosus in October 1984, and that he has been 
treated for it with medication ever since.  The fact that he 
currently has systemic lupus erythematosus is well 
established.  The question in this case turns on the date of 
onset of the disorder.  The Veteran contends that the 
disorder was first manifest during service, when he was 
evaluated for a skin rash on his face, or within one year 
after his separation from service.  

The opinions of a VA compensation examiner in June 2006 and a 
VA medical expert in October 2009 provide definite medical 
evidence that is unfavorable to the Veteran's claim.  

As discussed by the October 2009 VA medical expert, the 
Veteran was seen for a rash on his face in November 1977, 
during service.  Although a work-up for lupus was conducted 
at that time, not all of the results are included in the 
Veteran's service treatment records.  Nevertheless, the 
laboratory tests that are of record are negative for lupus, 
and a skin biopsy was obtained which was reported to show 
severe acne rosacea.  The VA medical expert noted that one of 
the laboratory tests with a negative result during service is 
extremely sensitive for lupus and is often one of the 
earliest indicators of the disease.  He further indicated 
that rosacea is not a manifestation of lupus, and that biopsy 
studies of lupus-related rashes reveal changes that are 
distinct from those of rosacea.  Based on that evidence, the 
VA medical expert (and the June 2006 VA compensation 
examiner, who reached a similar conclusion) opined that it 
was not likely that the acne rosacea noted in service was an 
early manifestation of the later-established systemic lupus 
erythematosus.  

The VA medical expert also indicated that, although the 
swelling of the Veteran's hands and feet that was noted in 
December 1981 could represent the earliest manifestations of 
his lupus, it was unlikely that the rash that was noted at 
that time was a manifestation of lupus, since a lupus rash 
would have returned after the conclusion of the short course 
of prednisone he was given; there was no indication that the 
Veteran reported a recurrence of the rash upon the conclusion 
of the course of prednisone.  Regardless, as noted by the VA 
medical expert, the rash and swelling recorded in December 
1981 occurred more than one year after the Veteran's 
separation from service. 

In summary, the medical evidence shows that the symptoms and 
clinical findings recorded during service were not the 
initial manifestations of the Veteran's later-diagnosed 
systemic lupus erythematosus.  Therefore, service connection 
is not established on the basis of direct service incurrence.  

Further, the medical evidence shows that the earliest 
documented symptoms and clinical findings that could possibly 
have been manifestations of lupus were first recorded more 
than one year after the Veteran's separation from service.  
Therefore, service connection cannot be presumed for systemic 
lupus erythematosus.  

The Board recognizes that the Veteran is competent to 
describe his symptoms and the visible manifestations of the 
claimed disorder.  He is clearly able to state that he has 
suffered from a rash since his active service.  However, as 
will be discussed, systemic lupus erythematosus is not a 
disorder whose diagnosis can be established by lay evidence.  
Medical evidence is required.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Moreover, the findings of the 
October 2009 VHA opinion, which considered the Veteran's in-
service symptoms and test results along with his post-service 
evaluations and , are deemed to have greater probative value 
from the opinion/history posited by the Veteran.  Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993) (the credibility and 
weight to be attached to such opinions are within the 
province of the Board as adjudicators.).  

The Board observes that the record contains no medical 
evidence linking or even suggesting a link between the 
Veteran's current lupus and the manifestations noted in 
service.  In a statement dated in November 2009, R.A. 
Hawkins, M.D., merely stated that skin rashes are a common 
complication of systemic lupus erythematosus.  He made no 
reference to the Veteran's active service or, for that 
matter, provided any opinion that related the Veteran's 
systemic lupus erythematosus to his active service.  A 
November 2009 statement from D.P. Romeo, M.D., only noted 
that the Veteran currently suffers from systemic lupus 
erythematosus, and that the condition was permanently 
disabling.

Recognition is also given to the treatise evidence submitted 
by the Veteran, which notes that a rash of the face is a 
common symptom/sign of systemic lupus erythematosus.  
However, the board notes that the Court has held that a 
medical article or treatise can provide support for a claim, 
but must be combined with an opinion of a medical 
professional and be reflective of the specific facts of a 
case as opposed to a discussion of generic relationships.  
Sacks v. West, 11 Vet. App. 314 (1998).  The Veteran has not 
provided any medical opinion of a medical professional 
supporting his claim.  For this reason, the Board must find 
that the medical text evidence submitted by the Veteran does 
not contain the necessary specificity to constitute competent 
evidence of the claimed medical nexus.  See Sacks, 11 Vet. 
App. at 317 (citing Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996)); see Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

For all the foregoing reasons, the claim for service 
connection for systemic lupus erythematosus must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the current appeal.  
38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  




ORDER

Service connection for lupus erythematosus is denied.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


